

117 HRES 679 IH: Impeaching Kamala Devi Harris, Vice President of the United States, for the high crimes and misdemeanors of betrayal of the public trust.
U.S. House of Representatives
2021-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 679IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2021Mrs. Boebert (for herself and Mr. Norman) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONImpeaching Kamala Devi Harris, Vice President of the United States, for the high crimes and misdemeanors of betrayal of the public trust.That Kamala Devi Harris, Vice President of the United States, is impeached for high crimes and misdemeanors and that the following Article of Impeachment be exhibited to the United States Senate:Article of Impeachment exhibited by the House of Representatives of the United States of America in the name of itself and of the people of the United States of America, against Kamala Devi Harris, Vice President of the United States, in maintenance and support of its impeachment against her for high crimes and misdemeanors.Article IThe Constitution provides that the House of Representatives shall have the sole Power of Impeachment and that the Vice President shall be removed from Office on Impeachment for, and Conviction of, Treason, Bribery, or other high Crimes and Misdemeanors. In her conduct of the office of Vice President of the United States—and in violation of her constitutional oath faithfully to execute the office of Vice President of the United States and, to the best of her ability, preserve, protect, and defend the Constitution of the United States, and in violation of her constitutional duty to take care that the laws be faithfully executed—Kamala Devi Harris has betrayed the public trust as Vice President of the United States, in that: Vice President Harris has violated her oath of office to support and defend the Constitution of the United States against enemies foreign and domestic by supporting President Biden’s abysmal oversight of the withdrawal of United States troops from Afghanistan.On April 25, 2021, Vice President Harris confirmed she was the last person in the room when President Biden made the decision to withdraw the troops from Afghanistan and stated, I have seen him over and over again make decisions based exactly on what he believes is right.Vice President Harris neglected her duties as Vice President by failing to invoke the 25th Amendment to remove President Biden from office due to his clear inability to effectively and competently handle his duties as Commander in Chief. President Biden has demonstrated repeated memory issues that range from forgetting the name of the Pentagon, Department of Defense, and Secretary of Defense, to forgetting the purpose of his visit to survey winter storm damage in Texas. He has also refused multiple times to take a Montreal Cognitive Assessment (MOCA), like his predecessor, at the request of Members of Congress. Furthermore, the American people have lost trust in President Biden’s ability to lead. As of August 22, 2021, 51 percent of Americans do not feel that President Biden has acted competently as President of the United States, 74 percent of Americans believe the removal of American troops from Afghanistan has gone badly, and 50 percent of Americans disapprove of the way President Biden is handling his job as Commander in Chief. By neglecting to invoke the 25th Amendment, Vice President Kamala Harris has betrayed the public trust. On August 23, 2021, Vice President Harris called President Biden’s plan to withdraw American troops from Afghanistan courageous and fair. This decision has resulted in the Taliban gaining full control of Afghanistan and jeopardized the safety of, and in some cases directly resulted in the death of, United States citizens, United States Armed Forces members, and Afghan civilians. The withdrawal Vice President Harris characterized as courageous and fair has resulted in the rapid takeover of Afghanistan by the Taliban and has compromised the physical security of tens of thousands of United States military personnel, United States Government operatives, United States civilians, Afghan allies, other international allies, and tens of billions of dollars of advanced United States military equipment.The withdrawal Vice President Harris characterized as courageous and fair has led to international condemnation of the United States, including from our allies.The withdrawal Vice President Harris characterized as courageous and fair has diminished the United States standing on the international stage, allowing adversaries such as Russia and China to call into question the ability of the United States to fulfill its military and defense commitments. On August 22, 2021, Vice President Harris neglected her duties as Vice President and ignored the crisis in Afghanistan by taking a week-long regional tour of Southeast Asia amidst the fall of Kabul and a suicide bomb explosion executed by terrorist group ISIS–K that occurred at Hamid Karzai International Airport, killing 11 Marines, 1 Navy Medic, and 1 Army soldier, and injuring over 20 Americans.In doing this, Vice President Kamala Devi Harris has directly betrayed the public trust of the United States, to the manifest injury of the people of the United States.Vice President Harris by such conduct, has demonstrated that she will remain a threat to national security and the Constitution if allowed to remain in office, and has acted in a manner grossly incompatible with self-governance and the rule of law. Vice President Harris thus warrants impeachment and trial, removal from office, and disqualification to hold and enjoy any office of honor, trust, or profit under the United States.